IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2013-CA-00484-COA

JEFFREY HOLMAN                                                               APPELLANT

v.

STATE OF MISSISSIPPI                                                           APPELLEE


DATE OF JUDGMENT:                          03/06/2013
TRIAL JUDGE:                               HON. JOSEPH H. LOPER JR.
COURT FROM WHICH APPEALED:                 ATTALA COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                    M. JUDITH BARNETT
ATTORNEY FOR APPELLEE:                     OFFICE OF THE ATTORNEY GENERAL
                                           BY: STEPHANIE BRELAND WOOD
NATURE OF THE CASE:                        CIVIL - POST-CONVICTION RELIEF
TRIAL COURT DISPOSITION:                   MOTION FOR POST-CONVICTION RELIEF
                                           DENIED
DISPOSITION:                               AFFIRMED: 09/09/2014
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE GRIFFIS, P.J., MAXWELL AND FAIR, JJ.

       FAIR, J., FOR THE COURT:

¶1.    Jeffrey Holman was convicted of armed robbery in 2008. His conviction was

affirmed on appeal. The Mississippi Supreme Court granted Holman permission to seek

post-conviction relief in the trial court, which he did, contending that his trial counsel had

colluded with the attorney for one of his accusers. After an evidentiary hearing, the trial

court found Holman’s claims factually baseless and denied his PCR petition. We find that

the trial court acted within its discretion in resolving conflicting testimony and that its

decision is supported by substantial evidence. We affirm.
                                STANDARD OF REVIEW

¶2.    When reviewing the denial of a PCR motion, an appellate court “will not disturb the

trial court’s factual findings unless they are found to be clearly erroneous.” Callins v. State,

975 So. 2d 219, 222 (¶8) (Miss. 2008).

                                       DISCUSSION

¶3.    Holman was convicted on the theory that he assisted another man, George Dotson Jr.,

in robbing a convenience store. Holman’s defense was Dotson had forced him to help with

the robbery. Dotson pled guilty shortly before Holman’s trial.

¶4.    Holman’s attorney at trial was Richard Carter III. Carter was a part-time public

defender, and Holman’s was the first felony case he had tried. Rosalind Jordan was the other

part-time public defender in Attala County; she was more experienced. Jordan represented

Dotson, who testified against Holman in the latter’s trial. Holman alleged in his PCR motion

that Jordan assisted Carter in the trial and that Carter had relied on her advice, to Holman’s

detriment. Holman contended that both Dotson and Jordan had it in for him; allegedly,

Dotson had called Holman a snitch and delighted in his prosecution, and a witness claimed

to have overheard Jordan say she wanted to see Holman convicted.

¶5.    At the evidentiary hearing on Holman’s PCR motion, Carter testified that he did not

remember speaking to Jordan about Holman’s case. Jordan admitted she was present in the

courtroom for some of the trial, but she strenuously denied that she had collaborated with

Carter on the case; she admitted only that she may have exchanged pleasantries with him that

day in the courtroom.

                                               2
¶6.    On the other side of the coin, Holman testified that he personally witnessed Carter

taking direction from Jordan about his case during jury selection. Another witness, Hap

Anderson, testified that he saw Carter and Jordan speaking and that Carter had told him

Jordan helped with the jury selection. The affidavit of a third witness, Mike Hutchison, was

admitted into evidence. Hutchinson, a former sheriff, stated that Carter had declined his offer

to help pick the jury. Instead, he observed Carter and Jordan reviewing the jury lists, and

there was “no mistaking” that they were collaborating on jury selection.

¶7.    The trial court considered all of the above evidence and explicitly found that Carter

and Jordan’s testimony was more credible. After taking some time to deliberate, the judge

announced his ruling from the bench. He accurately summarized the testimony we have

recounted above, and then held:

       [W]here there’s a conflict in the testimony, the Court has to resolve [it.] Here,
       Jordan has no reason to offer any testimony that would not be truthful. [O]n
       the other hand, this Court believes Holman has every reason in the world to
       testify in the manner in which he did.

       The Court will also note that Anderson and Hutchinson, both of those
       individuals during the trial several years ago, were defense witnesses and
       offered glowing character assessments of Mr. Holman. In fact, in the affidavit
       that Mr. Anderson filed, he even stated that he considered Holman to be like
       one of his own kids.

       So . . . Mrs. Jordan is the only witness who has no interest in the outcome of
       the proceedings. She’s not aligned in any way or shape or any fashion with
       anyone involved in this case.

       So for that reason, the Court finds her testimony to be more credible than that
       that says otherwise.

       Mrs. Jordan did not assist or help Mr. Carter in any way during the jury

                                              3
       selection in the armed robbery trial. Since she did not help or assist in any
       way, the Court finds that there would be no conflict of interest since she acted
       in no capacity as counsel for Mr. Holman. And[,] therefore, he is not entitled
       to any relief on this issue.

The court also rejected Holman’s ineffective assistance of counsel claim challenging Carter’s

overall representation at trial. Although Holman obviously does not agree, he has not

directly contested that decision on appeal.

¶8.    Holman devotes nearly all of his brief on appeal to attempting to show that he would

be entitled to a new trial if the trial court had accepted his version of the facts. However,

because the court believed Jordan’s testimony, that question is moot; on appeal, we are

required to defer to the trial court’s findings of fact. “[T]he trial judge, sitting in a bench trial

as the trier of fact, has sole authority for determining credibility of the witnesses.” Johns v.

State, 926 So. 2d 188, 194 (¶29) (Miss. 2006).

¶9.    The only challenge Holman makes to the trial court’s factual findings is his contention

that Jordan’s testimony should be discounted because, when asked why she was so sure about

her conduct that day, Jordan stated: “It’s just not something I would have done, considering

the fact that my client, Mr. Dotson, was going to be testifying against Mr. Holman.”

According to Holman, this is an admission that Jordan did not remember the events and was

just testifying as to what she believed she would have done. In context, that does not appear

to be what she actually said. Furthermore, a reviewing court “must examine the entire record

and accept that evidence which supports or reasonably tends to support the findings of fact

made below, together with all reasonable inferences which may be drawn therefrom and


                                                 4
which favor the lower court’s findings of fact.” Id. (citation and quotation marks omitted).

¶10.   After reviewing the record, we conclude that the trial court acted within its discretion

as the finder of fact when it favored Jordan and Carter’s testimony over that of Holman and

his witnesses. The trial court’s findings are not clearly erroneous and its judgment cannot

be disturbed on appeal.

¶11. THE JUDGMENT OF THE CIRCUIT COURT OF ATTALA COUNTY
DENYING THE MOTION FOR POST-CONVICTION RELIEF IS AFFIRMED. ALL
COSTS OF THIS APPEAL ARE ASSESSED TO THE APPELLANT.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, ISHEE, ROBERTS,
CARLTON, MAXWELL AND JAMES, JJ., CONCUR.




                                              5